DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 5/2/2021 has been entered. The claims 1, 8 and 15 have been amended. The claims 4-5, 11-12 and 18-19 have been cancelled. The claims 1-3, 6-10, 13-17 and 20-21 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 5/2/2021 have been fully considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly cited references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claim 1 recites the new claim limitation “wherein determining the severity of the condition includes using the cognitive analysis to identify whether the entity is alone such that other entities accompanies the entity when entering the predefined vicinity of the user”. 
The claim limitation is self-contradictory in which the recitation that “the entity is alone” is in contradictory with the recitation that “other entities accompanies the entity”. In addition, it is ambiguous and not clear the recitation of determining is meant using the cognitive analysis to identify whether the entity is alone or to identify whether other entities accompanies the entity. The scope of the claim invention cannot be ascertained. Clarification is required. 
The claims 8 and 15 are subject to the same rationale of rejection as the claim 1. The dependent claims 2-3 and 6-7 are dependent upon the claim 1 and are rejected due to their dependency on the claim 1.  The dependent claims 9-10 and 13-14 are dependent upon the claim 8 and are rejected due to their dependency on the claim 8. The dependent claims 16-17 and 20-21 are dependent upon the claim 15 and are rejected due to their dependency on the claim 15.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. US-PGPUB No. 2017/0248785 (hereinafter Thomas) in view of Roberts et al. US-PGPUB No. 10,380,875 (hereinafter Roberts); Kohler et al. US-PGPUB No. 2017/0351485 (hereinafter Kohler) and Nigam et al. US-PGPUB No. 2018/0232056 (hereinafter Nigam). 
Re Claim 1: 
Thomas teaches a method, by one or more processors (e.g., processor 110 of FIG. 2), for managing virtual reality (VR) sessions comprising: 
detecting a condition associated with a user experiencing a VR session (e.g., Step 401 “detect a physical object in proximity to a user while VR content is displayed on a screen of a VR device”), wherein detecting the condition includes determining that an entity has entered within a predefined vicinity of the user (e.g., Thomas teaches at Paragraph 0052 and Paragraph 0054 that the physical object is in motion and the movement of the physical object is tracked and the distance between the object and the VR device 100 is computed. If the distance meets the obstacle threshold, then the physical object is detected as the obstacle. After detecting the obstacle, the severity level of the obstacle based on the at least one parameter is computed); 
determining a severity of the condition by performing a cognitive analysis of the condition that will affect the user (e.g., Step 406 of FIG. 4 “detect a severity level of the obstacle based on at least one parameter”).  
if the severity is above a predetermined threshold, generating a signal representative thereof (e.g., Step 411 of FIG. 4 and Paragraph 0052 and Paragraph 0054 “provide a notification on a portion of the screen of the VR device based on the severity threshold”). 

However, Kohler/Nigam teaches the claim limitation: wherein determining the severity of the condition includes using the cognitive analysis to identify whether the entity is alone such that other entities accompanies the entity when entering the predefined vicinity of the user (
Kohler at Paragraph 0012 that image sensor data may be used to determine a position of one or more other persons relative to the user…to detect that person 106 is within a threshold distance of user 104 via skeletal fitting and/or other machine learning techniques based on deep neural networks….teaches at FIG. 2 and Paragraph 0019 a multiple users 202, 204 and 206 are taking part in a shared immersive virtual reality experience and at Paragraph 0050 that the instructions may be additionally or alternatively executable to detect that speech is likely being directed at the wearer by detecting that a person is likely speaking to the wearer by detecting one or more of the person being within a threshold distance from the wearer and the person being oriented toward the wearer. It is noted that Kohler teaches determining the severity of the condition includes using the cognitive analysis to identify whether the person 106 of FIG. 1 or the person 204 of FIG. 2 is alone such that other persons accompanies the person 204 when entering the predefined vicinity of the user 202. 
Accordingly, merely entering the predefined vicinity of the user 202 by one or more persons without facing toward the user and directly speaking to the user 202 would not trigger an interruption or cause of the virtual reality presentation. In other word, a complete VR session interruption/pause is not performed when the speech is not directed at the wearer when the person entering the vicinity of the wearer accompanied by other persons are behind the user 202 or the one or more persons not directly speaking to the wearer. 
Nigam teaches at 7B-7C that determining the severity of the condition includes using the cognitive analysis to identify whether the entity 704 is alone such that other entities such as the ball and the baseball bat accompanies the entity 704 when entering the predefined vicinity of the user and teaches at FIG. 9B-9C determining the severity of the condition includes using cognitive analysis to identify whether the entity child is alone such that other entities (other children) accompanies the entity when entering the predefined vicinity of the user). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detection of person/obstacle occurring in the immediate vicinity of the user to have notify alert message to the user and/or to have interrupted the user’s virtual reality session upon the detection of the severity of the event exceeding a predetermined distance threshold. One of the ordinary skill in the art would have been motivated to have interrupted the user’s virtual reality session when persons/objects move within the immediate vicinity of the user because the event monitoring system covers the real world immediate vicinity of the user. 

In the same field of endeavor, Roberts teaches the claim limitation wherein determining the severity of the condition includes using the cognitive analysis to identify whether the entity is alone such that other entities accompanies the entity when entering the predefined vicinity of the user (
Roberts teaches at column 10, lines 30-44 after detecting the presence of the kids, the monitoring system control unit 110 may determine whether the user 105 is immersed in an immersive virtual reality environment….the monitoring system control unit 110 may transmit a notification 112 to the virtual reality headset 160 that instructs the virtual reality headset 160 to display a visual message indicative that the user’s kids are home (the kid is not alone). Then, the user 160 can choose to emerge from the immersive virtual reality environment, walk to Room A and greet his/her kids. 
 Roberts teaches at column 7, lines 1-67 and column 8, lines 1-35 that the type of events that may be detected can vary in severity based on the types of potential events that are detected…..For example, a high-risk event may include an emergency event (e.g., a carbon monoxide leak, a fire, or the like) an alarm event (e.g., a breaking and entering, trespassing in the perimeter of the property …..the monitoring system control unit 110 may initiate actions to notify equipment creating a virtual reality environment in an attempt to trigger user 105 emergence from the virtual reality environment. 
Roberts teaches at column 4, lines 18-27 detecting the occurrence of an event may include determining based on data generated and broadcast by a connected doorbell, that a person is at the door (the entity is alone) or window and generating an alert notification that is configured to initiate the user’s emergence from the virtual reality environment may include in response to determining, based on the data generated and broadcast by the connected doorbell, generating an alert notification to initiate the user’s emergence from the virtual reality environment).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detection of person/obstacle occurring in the immediate vicinity of the user to have notify alert message to the user and/or to have interrupted the user’s virtual reality session upon the detection of the severity of the event exceeding a 
Re Claim 8: 
The claim 8 is in parallel with the claim 1 in a system/apparatus form. The claim 8 is subject to the same rationale of rejection as the claim 1. 
Re Claim 15: 
The claim 15 is in parallel with the claim 1 in a system/apparatus form. The claim 15 is subject to the same rationale of rejection as the claim 1. 
The claim 15 further recites a computer program product for managing virtual reality (VR) sessions by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein. However, Thomas further teaches the claim limitation of a computer program product for managing virtual reality (VR) sessions by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Thomas Paragraph 0066-0067). 

Claims 2, 3, 6, 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. US-PGPUB No. 2017/0248785 (hereinafter Thomas) in view of Roberts et al. US-PGPUB No. 10,380,875 (hereinafter Roberts); Kohler et al. US-PGPUB No. 2017/0351485 (hereinafter Kohler); Nigam et al. US-PGPUB No. 2018/0232056 (hereinafter Nigam) and Craner US-PGPUB No. 2018/0276891 (hereinafter Craner). 

The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that causing the VR session to be interrupted based on the signal.
However, Craner further teaches the claim limitation that causing the VR session to be interrupted based on the signal (Craner teaches at Paragraph 0144 the severity level of the deterrent and the timing of that severity level is not just a function of the simple distance of the user to the hazard…if all deterrents fail and the user continues into a dangerous real-world hazard, the gameplay may be halted and an out of context warning may need to be presented as a last resort). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detection of person/obstacle occurring in the immediate vicinity of the user to have notify alert message to the user and/or to have interrupted the user’s virtual reality session upon the detection of the severity of the event exceeding a predetermined distance threshold. One of the ordinary skill in the art would have been motivated to have interrupted the user’s virtual reality session when persons/objects move within the immediate vicinity of the user because the event monitoring system covers the real world immediate vicinity of the user. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the causing of the VR session to be interrupted includes ceasing the VR session.
However, Craner further teaches the claim limitation that the causing of the VR session to be interrupted includes ceasing the VR session (Craner teaches at Paragraph 0144 the severity level of the deterrent and the timing of that severity level is not just a function of the simple distance of the user to the hazard…if all deterrents fail and the user continues into a dangerous real-world hazard, the gameplay may be halted and an out of context warning may need to be presented as a last resort).  
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the detecting of the condition is performed utilizing an electronic device external to the VR system.
However, Craner further teach the claim limitation that the detecting of the condition is performed utilizing an electronic device external to the VR system ( 
Craner teaches at Paragraph 0135 if the first system communicates with such a second system, it will recognize to what degree if any of the second system will be using deterrents for its user and adjusts its first user’s deterrents accordingly. 
 Craner teaches at Paragraph 0162 that information is sent from the deterrent generation module 514 to the outside world via the external communication module 522. Similarly, information from the outside world is received by the deterrent generation module 514 via the external communication module. 
Craner teaches at Paragraph 0163 that real-world time-sensitive interruptions such as incoming digital communications including news, weather or emergency reporting messages are translated into in-context events in the virtual world…..In some embodiments, incoming digital communication is received via the external communication module 522 which may be configured to receive the relevant information through one of its communication channels…..In another example, an incoming digital message informing the user of impending bad weather might be represented in text, video, or audio, as a series of storm clouds, the sound of wind, thunder, or pouring rain or text superimposed on storm clouds, depending on the particular context of the VR scene).  
Re Claims 9-10 and 13: 
The claims 8-10 and 13 are in parallel with the claims 2-3 and 6 in a system/apparatus form. The claims 9-10 and 13 are subject to the same rationale of rejection as the claims 2-3 and 6. 
Re Claims 16-17 and 20: 
The claims 16-17 and 20 are in parallel with the claims 2-3 and 6 in a system/apparatus form. The claims 16-17 and 20 are subject to the same rationale of rejection as the claims 2-3 and 6. 

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. US-PGPUB No. 2017/0248785 (hereinafter Thomas) in view of Roberts et al. US-PGPUB No. 10,380,875 (hereinafter Roberts); Kohler et al. US-PGPUB No. 2017/0351485 (hereinafter Kohler); Nigam et al. US-PGPUB No. 2018/0232056 (hereinafter Nigam); Craner US-PGPUB No. 2018/0276891 (hereinafter Craner) and Obaidi et al. US-PGPUB No. 2018/0276969 (hereinafter Obaidi). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the determining of the severity of the condition includes identifying the condition based on the detecting of the condition, wherein the identifying of the 
However, Obaidi and Craner further teach the claim limitation that the determining of the severity of the condition includes identifying the condition based on the detecting of the condition, wherein the identifying of the condition is performed utilizing at least one of a visual recognition service and an audio recognition service (Obaidi teaches at Paragraph 0071 that this may be performed through analyzing image data to recognize semantic instances of real world objects within the vicinity of the mobile computing device 102…machine vision algorithms may be implemented to capture and identify relevant instances of objects within imaging data generated by the mobile computing device. 
Obaidi teaches at Paragraph 0016 the mobile computing device may additionally be provided with news feed information that may indicate hazards or obstacles such as a fire, a robbery, a sink hole, a riot, or other such information that may indicate a location the user may wish to avoid and at Paragraph 0017 that the mobile computing device may also be able to determine artificial boundaries which the user is not to venture. 
Obaidi teaches at Paragraph 0028 that the electronic device may retrieve the identification and location of the one or more hazards from a hazards database…hazards may be identified by receiving a near field communication signal such as from an RFID tag associated with the hazard or from another mobile computing device and at Paragraph 0031 that a hazard may be identified through a news feed source (the examiner interprets the news feed source as news organization)…a news feed source may indicate a fire, a collapsing building, felled trees, and other types of hazards. 
Craner teaches at Paragraph 0188 the rendering of a context-associated VR object may be based in part by a severity of the potential collision/hazard. In at least one embodiment, severity may be based on the sensor data from the hardware sensors and at Paragraph 0158 that the collision sensors can be any logical combination of cameras, stereo cameras, depth cameras, IR cameras, LIDAR, radar, sonar, ultrasonic, GPS, accelerometer and compass and at Paragraph 0182 detecting a mobile real-world obstacle in the real-world VR viewing location may involve using sonar, lidar, radar, stereo vision, motion tracking AI based detection and object recognition).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detection of person/obstacle occurring in the immediate vicinity of the user to have notify alert message to the user and/or to have interrupted the user’s virtual reality session upon the detection of the severity of the event exceeding a predetermined distance threshold. One of the ordinary skill in the art would have been motivated to have interrupted the user’s virtual reality session when persons/objects move within the immediate vicinity of the user because the event monitoring system covers the real world immediate vicinity of the user. 
Re Claim 14: 
The claim 14 is in parallel with the claim 7 in a system/apparatus form. The claim 14 is subject to the same rationale of rejection as the claim 7. 
Re Claim 21: 
The claim 21 is in parallel with the claim 7 in a system/apparatus form. The claims 21 is  subject to the same rationale of rejection as the claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIN CHENG WANG/Primary Examiner, Art Unit 2613